PARKER, Judge,
dissenting.
I respectfully dissent and would remand to the Commission for further findings in support of its decision. The legislature has directed the Commission to make findings *926on the statutory criteria when determining whether a telephone service is competitive or subject to emerging competition. Minn. Stat. § 237.59, subd. 5(a) (1990). Although the Commission may have considered the appropriate statutory criteria, I do not believe the findings are sufficient for adequate review. Sufficient factual findings are necessary to ensure that the Commission’s decision is not arbitrary and capricious. See Reserve Mining Co. v. Minnesota Pollution Control Agency, 364 N.W.2d 411, 414 (Minn.App.1985).